Exhibit 10.2

 
 
THIS WARRANT AND THE SHARES OF CLASS A COMMON STOCK ISSUABLE UPON EXERCISE
HEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”) OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD,
TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT
AND UNDER APPLICABLE STATE SECURITIES LAWS OR THE ISSUER SHALL HAVE RECEIVED AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE ISSUER THAT REGISTRATION OF
SUCH SECURITIES UNDER THE SECURITIES ACT AND UNDER THE PROVISIONS OF APPLICABLE
STATE SECURITIES LAWS IS NOT REQUIRED.


WARRANT TO PURCHASE


SHARES OF CLASS A COMMON STOCK


OF


THE AMACORE GROUP, INC.


Expires December 31, 2013


No.: W-08-06 
 Number of Shares: 28,125,000

Date of Issuance: December 31, 2008


FOR VALUE RECEIVED, the undersigned, The Amacore Group, Inc., a Delaware
corporation (together with its successors and assigns, the “Issuer”), hereby
certifies that Vicis Capital Master Fund or its registered assigns is entitled
to subscribe for and purchase, during the Term (as hereinafter defined), up to
Twenty-Eight Million One Hundred Twenty-Five Thousand (28,125,000) shares
(subject to adjustment as hereinafter provided) of the duly authorized, validly
issued, fully paid and non-assessable Class A Common Stock of the Issuer, par
value $.001 per share (the “Class A Common Stock”), at an exercise price per
share equal to the Warrant Price then in effect, subject, however, to the
provisions and upon the terms and conditions hereinafter set forth.  This
Warrant has been executed and delivered pursuant to the Securities Purchase and
Exchange Agreement dated as of December 31_, 2008 (the “Purchase Agreement”) by
and among the Issuer and the purchaser(s) listed therein.  Capitalized terms
used and not otherwise defined herein shall have the meanings set forth for such
terms in the Purchase Agreement. Capitalized terms used in this Warrant and not
otherwise defined herein shall have the respective meanings specified in Section
8 hereof.


1.           Term.  The term of this Warrant shall commence on December 31, 2008
and shall expire at 6:00 p.m., eastern time, on December 31, 2013 (such period
being the “Term”).

 
-1-

--------------------------------------------------------------------------------

 

2.             Method of Exercise; Payment; Issuance of New Warrant; Transfer
and Exchange.


(a)           Time of Exercise.  The purchase rights represented by this Warrant
may be exercised in whole or in part during the Term beginning on the date of
issuance hereof.


(b)           Method of Exercise.  The Holder hereof may exercise this Warrant,
in whole or in part, by the surrender of this Warrant (with the exercise form
attached hereto duly executed) at the principal office of the Issuer, and by the
payment to the Issuer of an amount of consideration therefor equal to the
Warrant Price in effect on the date of such exercise multiplied by the number of
shares of Warrant Stock with respect to which this Warrant is then being
exercised, payable at such Holder’s election (i) by certified or official bank
check or by wire transfer to an account designated by the Issuer, (ii) by
“cashless exercise” in accordance with the provisions of subsection (c) of this
Section 2, but only when a registration statement under the Securities Act
providing for the resale of the Warrant Stock is not then in effect, or (iii)
when permitted by clause (ii), by a combination of the foregoing methods of
payment selected by the Holder of this Warrant.


(c)           Cashless Exercise.  Notwithstanding any provisions herein to the
contrary and commencing six-months following the Original Issue Date if (i) the
Per Share Market Value of one share of Class A Common Stock is greater than the
Warrant Price (at the date of calculation as set forth below) and (ii) a
registration statement under the Securities Act providing for the resale of the
Warrant Stock is not in effect in accordance with the terms of the Registration
Rights Agreement at the time of exercise, in lieu of exercising this Warrant by
payment of cash, the Holder may exercise this Warrant by a cashless exercise and
shall receive the number of shares of Class A Common Stock equal to an amount
(as determined below) by surrender of this Warrant at the principal office of
the Issuer together with the properly endorsed Notice of Exercise in which event
the Issuer shall issue to the Holder a number of shares of Class A Common Stock
computed using the following formula:
 
Exhibit 10.2 Graphic [acgi_8k-ex1002.jpg]
 
Where
X =
the number of shares of Class A Common Stock to be issued to the Holder.



 
Y =
the number of shares of Class A Common Stock purchasable upon exercise of all of
the Warrant or, if only a portion of the Warrant is being exercised, the portion
of the Warrant being exercised.



 
A =
the Warrant Price.



 
B =
the Per Share Market Value of one share of Class A Common Stock.


 
-2-

--------------------------------------------------------------------------------

 

(d)           Issuance of Stock Certificates.  In the event of any exercise of
this Warrant in accordance with and subject to the terms and conditions hereof,
certificates for the shares of Warrant Stock so purchased shall be dated the
date of such exercise and delivered to the Holder hereof within a reasonable
time, not exceeding three (3) Trading Days after such exercise (the “Delivery
Date”) or, at the request of the Holder (provided that a registration statement
under the Securities Act providing for the resale of the Warrant Stock is then
in effect), issued and delivered to the Depository Trust Company (“DTC”) account
on the Holder’s behalf via the Deposit Withdrawal Agent Commission System
(“DWAC”) within a reasonable time, not exceeding three (3) Trading Days after
such exercise, and the Holder hereof shall be deemed for all purposes to be the
holder of the shares of Warrant Stock so purchased as of the date of such
exercise.  Notwithstanding the foregoing to the contrary, the Issuer or its
transfer agent shall only be obligated to issue and deliver the shares to the
DTC on a holder’s behalf via DWAC if such exercise is in connection with a sale
and the Issuer and its transfer agent are participating in DTC through the DWAC
system.  The Holder shall deliver this original Warrant, or an indemnification
undertaking with respect to such Warrant in the case of its loss, theft or
destruction, at such time that this Warrant is fully exercised.  With respect to
partial exercises of this Warrant, the Issuer shall keep written records for the
Holder of the number of shares of Warrant Stock exercised as of each date of
exercise.


(e)           Compensation for Buy-In on Failure to Timely Deliver Certificates
Upon Exercise.


(i)           The Issuer understands that a delay in the delivery of the shares
of Class A Common Stock upon exercise of this Warrant beyond the Delivery Date
could result in economic loss to the Holder.  If the Issuer fails to deliver to
the Holder such shares via DWAC or a certificate or certificates pursuant to
this Section hereunder by the Delivery Date, the Issuer shall pay to the Holder,
in cash, for each $500 of Warrant Shares (based on the Closing Price of the
Class A Common Stock on the date such Securities are submitted to the Issuer’s
transfer agent), $5 per Trading Day (increasing to $10 per Trading Day five (5)
Trading Days after such damages have begun to accrue and increasing to $15 per
Trading Day ten (10) Trading Days after such damages have begun to accrue) for
each Trading Day after the Delivery Date until such certificate is delivered
(which amount shall be paid as liquidated damages and not as a
penalty).  Nothing herein shall limit a Holder’s right to pursue actual damages
for the Issuer’s failure to deliver certificates representing any Securities as
required by the Transaction Documents, and the Holder shall have the right to
pursue all remedies available to it at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief.
Notwithstanding anything to the contrary contained herein, the Holder shall be
entitled to withdraw an Exercise Notice, and upon such withdrawal the Issuer
shall only be obligated to pay the liquidated damages accrued in accordance with
this Section 2(e)(i) through the date the Exercise Notice is withdrawn.

 
-3-

--------------------------------------------------------------------------------

 

(ii)           In addition to any other rights available to the Holder, if the
Issuer fails to cause its transfer agent to transmit to the Holder a certificate
or certificates representing the Warrant Stock pursuant to an exercise on or
before the Delivery Date, and if after such date the Holder is required by its
broker to purchase (in an open market transaction or otherwise) shares of Class
A Common Stock to deliver in satisfaction of a sale by the Holder of the Warrant
Stock which the Holder anticipated receiving upon such exercise (a “Buy-In”),
then the Issuer shall (1) pay in cash to the Holder the amount by which (x) the
Holder’s total purchase price (including brokerage commissions, if any) for the
shares of Class A Common Stock so purchased exceeds (y) the amount obtained by
multiplying (A) the number of shares of Warrant Stock that the Issuer was
required to deliver to the Holder in connection with the exercise at issue times
(B) the price at which the sell order giving rise to such purchase obligation
was executed, and (2) at the option of the Holder, either reinstate the portion
of the Warrant and equivalent number of shares of Warrant Stock for which such
exercise was not honored or deliver to the Holder the number of shares of Class
A Common Stock that would have been issued had the Issuer timely complied with
its exercise and delivery obligations hereunder.  For example, if the Holder
purchases Class A Common Stock having a total purchase price of $11,000 to cover
a Buy-In with respect to an attempted exercise of shares of Class A Common Stock
with an aggregate sale price giving rise to such purchase obligation of $10,000,
under clause (1) of the immediately preceding sentence the Issuer shall be
required to pay the Holder $1,000. The Holder shall provide the Issuer written
notice indicating the amounts payable to the Holder in respect of the Buy-In,
together with applicable confirmations and other evidence reasonably requested
by the Issuer.  Nothing herein shall limit a Holder’s right to pursue any other
remedies available to it hereunder, at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to the Issuer’s failure to timely deliver certificates representing
shares of Class A Common Stock upon exercise of this Warrant as required
pursuant to the terms hereof.
 
(f)            Transferability of Warrant.  Subject to Section 2(h) hereof, this
Warrant may be transferred by a Holder, in whole or in part, subject only to the
restrictions specified in the Purchase Agreement.  If transferred pursuant to
this paragraph, this Warrant may be transferred on the books of the Issuer by
the Holder hereof in person or by duly authorized attorney, upon surrender of
this Warrant at the principal office of the Issuer, properly endorsed (by the
Holder executing an assignment in the form attached hereto) and upon payment of
any necessary transfer tax or other governmental charge imposed upon such
transfer.  This Warrant is exchangeable at the principal office of the Issuer
for Warrants to purchase the same aggregate number of shares of Warrant Stock,
each new Warrant to represent the right to purchase such number of shares of
Warrant Stock as the Holder hereof shall designate at the time of such
exchange.  All Warrants issued on transfers or exchanges shall be dated the
Original Issue Date and shall be identical with this Warrant except as to the
number of shares of Warrant Stock issuable pursuant thereto.


(g)           Continuing Rights of Holder.  The Issuer will, at the time of or
at any time after each exercise of this Warrant, upon the request of the Holder
hereof, acknowledge in writing the extent, if any, of its continuing obligation
to afford to such Holder all rights to which such Holder shall continue to be
entitled after such exercise in accordance with the terms of this Warrant,
provided that if any such Holder shall fail to make any such request, the
failure shall not affect the continuing obligation of the Issuer to afford such
rights to such Holder.

 
-4-

--------------------------------------------------------------------------------

 

(h)           Compliance with Securities Laws.


(i)           The Holder of this Warrant, by acceptance hereof, acknowledges
that this Warrant and the shares of Warrant Stock to be issued upon exercise
hereof are being acquired solely for the Holder’s own account and not as a
nominee for any other party, and for investment, and that the Holder will not
offer, sell or otherwise dispose of this Warrant or any shares of Warrant Stock
to be issued upon exercise hereof except pursuant to an effective registration
statement, or an exemption from registration, under the Securities Act and any
applicable state securities laws.


(ii)           Except as provided in paragraph (iii) below, this Warrant and all
certificates representing shares of Warrant Stock issued upon exercise hereof
shall be stamped or imprinted with a legend in substantially the following form:


THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE HEREOF HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”) OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED
OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER
APPLICABLE STATE SECURITIES LAWS OR THE ISSUER SHALL HAVE RECEIVED AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO THE ISSUER THAT REGISTRATION OF SUCH
SECURITIES UNDER THE SECURITIES ACT AND UNDER THE PROVISIONS OF APPLICABLE STATE
SECURITIES LAWS IS NOT REQUIRED.

 
(iii)           The Issuer agrees to reissue this Warrant or certificates
representing any of the Warrant Stock, without the legend set forth above if at
such time, prior to making any transfer of any such securities, the Holder shall
give written notice to the Issuer describing the manner and terms of such
transfer.  Such proposed transfer will not be effected until: (a) either (i) the
Issuer has received an opinion of counsel reasonably satisfactory to the Issuer,
to the effect that the registration of such securities under the Securities Act
is not required in connection with such proposed transfer, (ii) a registration
statement under the Securities Act covering such proposed disposition has been
filed by the Issuer with the Securities and Exchange Commission and has become
effective under the Securities Act, (iii) the Issuer has received other evidence
reasonably satisfactory to the Issuer that such registration and qualification
under the Securities Act and state securities laws are not required, or (iv) the
Holder provides the Issuer with reasonable assurances that such security can be
sold pursuant to Rule 144 under the Securities Act; and (b) either (i) the
Issuer has received an opinion of counsel reasonably satisfactory to the Issuer,
to the effect that registration or qualification under the securities or “blue
sky” laws of any state is not required in connection with such proposed
disposition, or (ii) compliance with applicable state securities or “blue sky”
laws has been effected or a valid exemption exists with respect thereto.  The
Issuer will respond to any such notice from a holder within three (3) Trading
Days.  In the case of any proposed transfer under this Section 2(h), the Issuer
will use reasonable efforts to comply with any such applicable state securities
or “blue sky” laws, but shall in no event be required, (x) to qualify to do
business in any state where it is not then qualified, (y) to take any action
that would subject it to tax or to the general service of process in any state
where it is not then subject, or (z) to comply with state securities or “blue
sky” laws of any state for which registration by coordination is unavailable to
the Issuer.  The restrictions on transfer contained in this Section 2(h) shall
be in addition to, and not by way of limitation of, any other restrictions on
transfer contained in any other section of this Warrant.  Whenever a certificate
representing the Warrant Stock is required to be issued to a the Holder without
a legend, in lieu of delivering physical certificates representing the Warrant
Stock, the Issuer shall cause its transfer agent to electronically transmit the
Warrant Stock to the Holder by crediting the account of the Holder’s Prime
Broker with DTC through its DWAC system (to the extent not inconsistent with any
provisions of this Warrant or the Purchase Agreement).

 
-5-

--------------------------------------------------------------------------------

 
 

 
(i)            Accredited Investor Status.  In no event may the Holder exercise
this Warrant in whole or in part unless the Holder is an “accredited investor”
as defined in Regulation D under the Securities Act.


(j)            No Mandatory Redemption.  This Warrant may not be called or
redeemed by the Issuer without the written consent of the Holder.


3.             Stock Fully Paid; Reservation and Listing of Shares; Covenants.


(a)           Stock Fully Paid.  The Issuer represents, warrants, covenants and
agrees that all shares of Warrant Stock which may be issued upon the exercise of
this Warrant or otherwise hereunder will, when issued in accordance with the
terms of this Warrant, be duly authorized, validly issued, fully paid and
non-assessable and free from all taxes, liens and charges created by or through
the Issuer.  The Issuer further covenants and agrees that during the period
within which this Warrant may be exercised, the Issuer will at all times have
authorized and reserved for the purpose of the issuance upon exercise of this
Warrant a number of authorized but unissued shares of Class A Common Stock equal
to at least one hundred percent (100%) of the number of shares of Class A Common
Stock issuable upon exercise of this Warrant without regard to any limitations
on exercise.


(b)           Reservation.  If any shares of Class A Common Stock required to be
reserved for issuance upon exercise of this Warrant or as otherwise provided
hereunder require registration or qualification with any Governmental Authority
under any federal or state law before such shares may be so issued, the Issuer
will in good faith use its best efforts as expeditiously as possible at its
expense to cause such shares to be duly registered or qualified.  If the Issuer
shall list any shares of Class A Common Stock on any securities exchange or
market it will, at its expense, list thereon, and maintain and increase when
necessary such listing, of, all shares of Warrant Stock from time to time issued
upon exercise of this Warrant or as otherwise provided hereunder (provided that
such Warrant Stock has been registered pursuant to a registration statement
under the Securities Act then in effect), and, to the extent permissible under
the applicable securities exchange rules, all unissued shares of Warrant Stock
which are at any time issuable hereunder, so long as any shares of Class A
Common Stock shall be so listed.  The Issuer will also so list on each
securities exchange or market, and will maintain such listing of, any other
securities which the Holder of this Warrant shall be entitled to receive upon
the exercise of this Warrant if at the time any securities of the same class
shall be listed on such securities exchange or market by the Issuer.

 
-6-

--------------------------------------------------------------------------------

 

(c)           Loss, Theft, Destruction of Warrants.  Upon receipt of evidence
satisfactory to the Issuer of the ownership of and the loss, theft, destruction
or mutilation of any Warrant and, in the case of any such loss, theft or
destruction, upon receipt of indemnity or security satisfactory to the Issuer
or, in the case of any such mutilation, upon surrender and cancellation of such
Warrant, the Issuer will make and deliver, in lieu of such lost, stolen,
destroyed or mutilated Warrant, a new Warrant of like tenor and representing the
right to purchase the same number of shares of Class A Common Stock.


(d)           Payment of Taxes.  The Issuer will pay any documentary stamp taxes
attributable to the initial issuance of the Warrant Stock issuable upon exercise
of this Warrant; provided, however, that the Issuer shall not be required to pay
any tax or taxes which may be payable in respect of any transfer involved in the
issuance or delivery of any certificates representing Warrant Stock in a name
other than that of the Holder in respect to which such shares are issued.


4.             Adjustment of Warrant Price and Number of Shares Issuable Upon
Exercise.  The Warrant Price and the number of shares of Warrant Stock that may
be purchased upon exercise of this Warrant shall be subject to adjustment from
time to time as set forth in this Section 4. Upon each adjustment of the Warrant
Price, the Holder of this Warrant shall thereafter be entitled to purchase, at
the Warrant Price resulting from such adjustment, the number of shares of Class
A Common Stock obtained by multiplying the Warrant Price in effect immediately
prior to such adjustment by the number of shares purchasable pursuant hereto
immediately prior to such adjustment, and dividing the product thereof by the
Warrant Price resulting from such adjustment.


(a)           Adjustment Due to Dividends, Stock Splits, Etc. If, at any time on
or after the Original Issuance Date, the number of outstanding shares of Class A
Common Stock is increased by a (i) dividend payable in any kind of shares of
capital stock of the Corporation, (ii) stock split, (iii) combination, (iv)
reclassification or (v) other similar event, the Warrant Price shall be
proportionately reduced by multiplying the Warrant Price by a fraction of which
the numerator shall be the number of outstanding shares of Class A Common Stock
immediately before such event and of which the denominator shall be the number
of outstanding shares of Class A Common Stock immediately after such event, or
if the number of outstanding shares of Class A Common Stock is decreased by a
reverse stock split, combination or reclassification of shares, or other similar
event, the Warrant Price shall be proportionately increased by multiplying the
Warrant Price by a fraction of which the numerator shall be the number of
outstanding shares of Class A Common Stock immediately before such event and of
which the denominator shall be the number of outstanding shares of Class A
Common Stock immediately after such event. In such event, the Issuer shall
notify the Corporation's Transfer Agent of such change on or before the
effective date thereof.
 
 
-7-

--------------------------------------------------------------------------------

 

(b)           Adjustment Due to Merger, Consolidation, Etc. If, at any time
after the Original Issuance Date, there shall be (i) any reclassification or
change of the outstanding shares of Class A Common Stock, (ii) any consolidation
or merger of the Corporation with any other entity (other than a merger in which
the Corporation is the surviving or continuing entity and its capital stock is
unchanged), (iii) any sale or transfer of all or substantially all of the assets
of the Corporation, (iv) any share exchange or tender offer pursuant to which
all of the outstanding shares of Common Stock are effectively converted into
other securities or property; or (v) any distribution of the Corporation’s
assets to holders of the Class A Common Stock as a liquidation or partial
liquidation dividend or by way of return of capital (each of (i) - (v) above
being a “Corporate Change”), then the Holder shall have the right thereafter to
receive, upon exercise of this Warrant, the same amount and kind of securities,
cash or property as it would have been entitled to receive upon the occurrence
of such Corporate Change if it had been, immediately prior to such Corporate
Change, the holder of the number of shares of Warrant Stock then issuable upon
exercise in full of this Warrant, and in any such case, appropriate provisions
(in form and substance reasonably satisfactory to the Holder) shall be made with
respect to the rights and interests of the Holder to the end that the economic
value of the Warrant Stock is in no way diminished by such Corporate Change and
that the provisions hereof including, without limitation, in the case of any
such consolidation, merger or sale in which the successor entity or purchasing
entity is not the Issuer, an immediate adjustment of the Warrant Price so that
the Warrant Price immediately after the Corporate Change reflects the same
relative value as compared to the value of the surviving entity’s common stock
that existed immediately prior to such Corporate Change and the value of the
Class A Common Stock immediately prior to such Corporate Change.  If holders of
Class A Common Stock are given any choice as to the securities, cash or property
to be received in a Corporate Change, then the Holder shall be given the same
choice as to the consideration it receives upon any exercise of this Warrant
following such Corporate Change.
 
(c)           Adjustment Due to Dilutive Issuances.  Except for any Qualified
Issuance (as hereinafter defined), if at any time the Issuer shall offer, issue
or agree to issue any Class A Common Stock or securities convertible into or
exercisable for shares of Class A Common Stock (or modify any of the foregoing
which may be outstanding at any time prior to the Issuance Date) to any person
or entity at a price per share or conversion or exercise price per share which
shall be less than the Warrant Price then in effect, then, for each such
occasion, the Warrant Price shall be adjusted to equal such other lower price
per share, and, as to shares of Class A Common Stock, if any, that were
previously issued upon exercise of this Warrant, the Issuer shall issue
additional shares of Class A Common Stock to the Holder so that the average per
share purchase price of the shares of Class A Common Stock issued to the Holder
upon the exercise of the Warrant is equal to such other lower price per
share.  For purposes of this Section “Qualified Issuance” shall mean (i) the
grant, issuance or exercise of any convertible securities pursuant to a
qualified or non-qualified stock option plan of the Issuer or any other bona
fide employee benefit plan or incentive arrangement, adopted or approved by the
Board and approved by the Issuer’s shareholders, as may be amended from time to
time, (ii) the grant, issuance or exercise of any convertible securities in
connection with the hire or retention of any officer, director or key employee
of the Issuer, provided such grant is approved by the Board, or (iii) the
issuance of any shares of Class A Common Stock pursuant to the grant or exercise
of convertible securities outstanding as of the date hereof (exclusive of any
subsequent amendments thereto).
 
 
-8-

--------------------------------------------------------------------------------

 


(d)           Other Adjustments.  If the Issuer takes any action affecting the
Class A Common Stock after the date hereof that would be covered by this Section
4, but for the manner in which such action is taken or structured, and such
action would in any way diminish the value of the Warrant or Warrant Stock, then
the Warrant Price shall be adjusted in such manner as the Board shall in good
faith determine to be equitable under the circumstances.
 
(e)           Purchase Rights.  In addition to any adjustments pursuant to
subsections (a)-(d) above, if at any time the Issuer are grants, issues or sells
any options, convertible securities or rights to purchase stock, warrants,
securities or other property pro rata to the record holders of any class of
shares of common stock (the “Purchase Rights”), then the Holder will be entitled
to acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which the Holder could have acquired if the Holder had held the
proportionate number of shares of Class A Common Stock acquirable upon complete
exercise of this Warrant (without regard to any limitations on the exercise of
this Warrant) immediately before the date on which a record is taken for the
grant, issuance or sale of such Purchase Rights, or, if no such record is taken,
the date as of which the record holders of shares of Class A Common Stock are to
be determined for the grant, issue or sale of such Purchase Rights.
 
(f)            [Intentionally omitted]
 
5.            Notice of Adjustments.  Whenever the Warrant Price or Warrant
Share Number shall be adjusted pursuant to Section 4 hereof (for purposes of
this Section 5, each an “adjustment”), the Issuer shall cause its Chief
Financial Officer to prepare and execute a certificate setting forth, in
reasonable detail, the event requiring the adjustment, the amount of the
adjustment, the method by which such adjustment was calculated (including a
description of the basis on which the Board made any determination hereunder),
and the Warrant Price and Warrant Share Number after giving effect to such
adjustment, and shall cause copies of such certificate to be delivered to the
Holder of this Warrant promptly after each adjustment.  Any dispute between the
Issuer and the Holder of this Warrant with respect to the matters set forth in
such certificate may at the option of the Holder of this Warrant be submitted to
a national or regional accounting firm reasonably acceptable to the Issuer and
the Holder, provided that the Issuer shall have ten (10) days after receipt of
notice from such Holder of its selection of such firm to object thereto, in
which case such Holder shall select another such firm and the Issuer shall have
no such right of objection.  The firm selected by the Holder of this Warrant as
provided in the preceding sentence shall be instructed to deliver a written
opinion as to such matters to the Issuer and such Holder within thirty (30) days
after submission to it of such dispute.  Such opinion shall be final and binding
on the parties hereto.  The costs and expenses of the initial accounting firm
shall be paid equally by the Issuer and the Holder and, in the case of an
objection by the Issuer, the costs and expenses of the subsequent accounting
firm shall be paid in full by the Issuer.

 
-9-

--------------------------------------------------------------------------------

 
 
6.             Fractional Shares.  No fractional shares of Warrant Stock will be
issued in connection with any exercise hereof, but in lieu of such fractional
shares, the Issuer shall round the number of shares to be issued upon exercise
up to the nearest whole number of shares.


7.             [Intentionally Omitted]


8.             Definitions.  For the purposes of this Warrant, the following
terms have the following meanings:


“Additional Shares of Common Stock” means all shares of Class A Common Stock
issued by the Issuer after the Original Issue Date, and all shares of Other
Common, if any, issued by the Issuer after the Original Issue Date, except for
those issued in a Permitted Financing.


“Board” shall mean the Board of Directors of the Issuer.


“Capital Stock” means and includes (i) any and all shares, interests,
participations or other equivalents of or interests in (however designated)
corporate stock, including, without limitation, shares of preferred or
preference stock, (ii) all partnership interests (whether general or limited) in
any Person which is a partnership, (iii) all membership interests or limited
liability company interests in any limited liability company, and (iv) all
equity or ownership interests in any Person of any other type.


“Certificate of Incorporation” means the Certificate of Incorporation of the
Issuer as in effect on the Original Issue Date, and as hereafter from time to
time amended, modified, supplemented or restated in accordance with the terms
hereof and thereof and pursuant to applicable law.


“Class A Common Stock” means the Class A Common Stock, $0.001 par value per
share, of the Issuer and any other Capital Stock into which such stock may
hereafter be changed.


“Governmental Authority” means any governmental, regulatory or self-regulatory
entity, department, body, official, authority, commission, board, agency or
instrumentality, whether federal, state or local, and whether domestic or
foreign.


“Holders” mean the Persons who shall from time to time own any Warrant.  The
term “Holder” means one of the Holders.


“Independent Appraiser” means a nationally recognized or major regional
investment banking firm or firm of independent certified public accountants of
recognized standing (which may be the firm that regularly examines the financial
statements of the Issuer) that is regularly engaged in the business of
appraising the Capital Stock or assets of corporations or other entities as
going concerns, and which is not affiliated with either the Issuer or the Holder
of any Warrant.

 
-10-

--------------------------------------------------------------------------------

 

“Issuer” means The Amacore Group, Inc., a Delaware corporation, and its
successors.


“Original Issue Date” means December 31, 2008.


“OTC Bulletin Board” means the over-the-counter electronic bulletin board.


“Other Common” means any other Capital Stock of the Issuer of any class which
shall be authorized at any time after the date of this Warrant (other than Class
A Common Stock) and which shall have the right to participate in the
distribution of earnings and assets of the Issuer without limitation as to
amount.


“Outstanding Common Stock” means, at any given time, the aggregate amount of
outstanding shares of Class A Common Stock, assuming full exercise, conversion
or exchange (as applicable) of all options, warrants and other Securities which
are convertible into or exercisable or exchangeable for, and any right to
subscribe for, shares of Class A  Common Stock that are outstanding at such
time.


“Person” means an individual, corporation, limited liability company,
partnership, joint stock company, trust, unincorporated organization, joint
venture, Governmental Authority or other entity of whatever nature.


“Per Share Market Value” means on any particular date (a) the last closing bid
price per share of the Class A Common Stock on such date on the OTC Bulletin
Board or another registered national stock exchange on which the Class A Common
Stock is then listed, or if there is no such price on such date, then the
closing bid price on such exchange or quotation system on the date nearest
preceding such date, or (b) if the Class A Common Stock is not listed then on
the OTC Bulletin Board or any registered national stock exchange, the last
closing bid price for a share of Class A Common Stock in the over-the-counter
market, as reported by the OTC Bulletin Board or in the National Quotation
Bureau Incorporated or similar organization or agency succeeding to its
functions of reporting prices) at the close of business on such date, or (c) if
the Class A Common Stock is not then reported by the OTC Bulletin Board or the
National Quotation Bureau Incorporated (or similar organization or agency
succeeding to its functions of reporting prices), then the “Pink Sheet” quotes
for the applicable Trading Days preceding such date of determination, or (d) if
the Class A Common Stock is not then publicly traded the fair market value of a
share of Class A Common Stock as determined by an Independent Appraiser selected
in good faith by the Holder; provided, however, that the Issuer, after receipt
of the determination by such Independent Appraiser, shall have the right to
select an additional Independent Appraiser, in which case, the fair market value
shall be equal to the average of the determinations by each such Independent
Appraiser; and provided, further that all determinations of the Per Share Market
Value shall be appropriately adjusted for any stock dividends, stock splits or
other similar transactions during such period.  The determination of fair market
value by an Independent Appraiser shall be based upon the fair market value of
the Issuer determined on a going concern basis as between a willing buyer and a
willing seller and taking into account all relevant factors determinative of
value, and the determination of the additional Independent Appraiser, if any, or
of the Independent Appraisers otherwise shall be final and binding on all
parties.  In determining the fair market value of any shares of Class A Common
Stock, no consideration shall be given to any restrictions on transfer of the
Class A Common Stock imposed by agreement or by federal or state securities
laws, or to the existence or absence of, or any limitations on, voting rights.

 
-11-

--------------------------------------------------------------------------------

 

“Purchase Agreement” means the Securities Purchase and Exchange Agreement dated
as of December 31, 2008, between the Issuer and the Holder.


“Securities” means any debt or equity securities of the Issuer, whether now or
hereafter authorized, any instrument convertible into or exchangeable for
Securities or a Security, and any option, warrant or other right to purchase or
acquire any Security.  “Security” means one of the Securities.


“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute then in effect.


“Subsidiary” means any corporation at least 50% of whose outstanding Voting
Stock shall at the time be owned directly or indirectly by the Issuer or by one
or more of its Subsidiaries, or by the Issuer and one or more of its
Subsidiaries.


“Term” has the meaning specified in Section 1 hereof.


“Trading Day” means (a) a day on which the Class A Common Stock is traded on the
OTC Bulletin Board, or (b) if the Class A Common Stock is not traded on the OTC
Bulletin Board, a day on which the Class A Common Stock is quoted in the
over-the-counter market as reported by the National Quotation Bureau
Incorporated (or any similar organization or agency succeeding its functions of
reporting prices); provided, however, that in the event that the Class A Common
Stock is not listed or quoted as set forth in (a) or (b) hereof, then Trading
Day shall mean any day except Saturday, Sunday and any day which shall be a
legal holiday or a day on which banking institutions in the State of New York
are authorized or required by law or other government action to close.


“Voting Stock” means, as applied to the Capital Stock of any corporation,
Capital Stock of any class or classes (however designated) having ordinary
voting power for the election of a majority of the members of the Board of
Directors (or other governing body) of such corporation, other than Capital
Stock having such power only by reason of the happening of a contingency.


“Warrants” means the Warrants issued and sold pursuant to the Purchase
Agreement, including, without limitation, this Warrant, and any other warrants
of like tenor issued in substitution or exchange for any thereof pursuant to the
provisions of Section 2(c), 2(d) or 2(e) hereof or of any of such other
Warrants.

 
-12-

--------------------------------------------------------------------------------

 
 
“Warrant Price” initially means $0.375, as such price may be adjusted from time
to time as shall result from the adjustments specified in this Warrant,
including Section 4 hereto.


“Warrant Share Number” means at any time the aggregate number of shares of
Warrant Stock which may at such time be purchased upon exercise of this Warrant,
after giving effect to all prior adjustments and increases to such number made
or required to be made under the terms hereof.


“Warrant Stock” means Class A Common Stock issuable upon exercise of any Warrant
or Warrants or otherwise issuable pursuant to any Warrant or Warrants.


9.             Other Notices.  In case at any time:


 
(a)
the Issuer shall make any distributions to the holders of Class A Common Stock;
or



 
(b)
the Issuer shall authorize the granting to all holders of its Class A Common
Stock of rights to subscribe for or purchase any shares of Capital Stock of any
class or other rights; or



 
(c)
there shall be any reclassification of the Capital Stock of the Issuer; or



 
(d)
there shall be any capital reorganization by the Issuer; or



 
(e)
there shall be any (i) consolidation or merger involving the Issuer or (ii)
sale, transfer or other disposition of all or substantially all of the Issuer’s
property, assets or business (except a merger or other reorganization in which
the Issuer shall be the surviving corporation and its shares of Capital Stock
shall continue to be outstanding and unchanged and except a consolidation,
merger, sale, transfer or other disposition involving a wholly-owned
subsidiary); or



 
(f)
there shall be a voluntary or involuntary dissolution, liquidation or winding-up
of the Issuer or any partial liquidation of the Issuer or distribution to
holders of Class A Common Stock;



then, in each of such cases, the Issuer shall give written notice to the Holder
of the date on which (i) the books of the Issuer shall close or a record shall
be taken for such dividend, distribution or subscription rights or (ii) such
reorganization, reclassification, consolidation, merger, disposition,
dissolution, liquidation or winding-up, as the case may be, shall take
place.  Such notice also shall specify the date as of which the holders of Class
A Common Stock of record shall participate in such dividend, distribution or
subscription rights, or shall be entitled to exchange their certificates for
Class A Common Stock for securities or other property deliverable upon such
reorganization, reclassification, consolidation, merger, disposition,
dissolution, liquidation or winding-up, as the case may be.  Such notice shall
be given at least twenty (20) days prior to the action in question and not less
than ten (10) days prior to the record date or the date on which the Issuer’s
transfer books are closed in respect thereto.  This Warrant entitles the Holder
to receive copies of all financial and other information distributed or required
to be distributed to the holders of the Class A Common Stock.
 
 
-13-

--------------------------------------------------------------------------------

 

10.           Amendment and Waiver.  Any term, covenant, agreement or condition
in this Warrant may be amended, or compliance therewith may be waived (either
generally or in a particular instance and either retroactively or
prospectively), by a written instrument or written instruments executed by the
Issuer and the Holder; provided, however, that no such amendment or waiver shall
reduce the Warrant Share Number, increase the Warrant Price, shorten the period
during which this Warrant may be exercised or modify any provision of this
Section 10 without the consent of the Holder of this Warrant.  No consideration
shall be offered or paid to any person to amend or consent to a waiver or
modification of any provision of this Warrant unless the same consideration is
also offered to all holders of the Warrants.


11.           Governing Law; Jurisdiction.  This Warrant shall be governed by
and construed in accordance with the internal laws of the State of New York,
without giving effect to any of the conflicts of law principles which would
result in the application of the substantive law of another jurisdiction.  This
Warrant shall not be interpreted or construed with any presumption against the
party causing this Warrant to be drafted.  The Issuer and the Holder agree that
venue for any dispute arising under this Warrant will lie exclusively in the
state or federal courts located in New York County, New York, and the parties
irrevocably waive any right to raise forum non conveniens or any other argument
that New York is not the proper venue.  The Issuer and the Holder irrevocably
consent to personal jurisdiction in the state and federal courts of the state of
New York.  The Issuer and the Holder consent to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address in effect for notices to it under this Warrant and agrees that such
service shall constitute good and sufficient service of process and notice
thereof.  Nothing in this Section 11 shall affect or limit any right to serve
process in any other manner permitted by law.  The Issuer agrees to pay all
costs and expenses of enforcement of this Warrant, including, without
limitation, reasonable attorneys’ fees and expenses.  The parties hereby waive
all rights to a trial by jury.


12.           Notices.  Any notice, demand, request, waiver or other
communication required or permitted to be given hereunder shall be in writing
and shall be effective (a) upon hand delivery by telecopy or facsimile at the
address or number designated below (if delivered on a business day during normal
business hours where such notice is to be received), or the first business day
following such delivery (if delivered other than on a business day during normal
business hours where such notice is to be received) or (b) on the second
business day following the date of mailing by express courier service, fully
prepaid, addressed to such address, or upon actual receipt of such mailing,
whichever shall first occur.  The addresses for such communications shall be as
set forth in the Purchase Agreement.  Any party hereto may from time to time
change its address for notices by giving written notice of such changed address
to the other party hereto.


13.           Warrant Agent.  The Issuer may, by written notice to each Holder
of this Warrant, appoint an agent having an office in New York, New York for the
purpose of issuing shares of Warrant Stock on the exercise of this Warrant
pursuant to subsection (b) of Section 2 hereof, exchanging this Warrant pursuant
to subsection (d) of Section 2 hereof or replacing this Warrant pursuant to
subsection (d) of Section 3 hereof, or any of the foregoing, and thereafter any
such issuance, exchange or replacement, as the case may be, shall be made at
such office by such agent.

 
-14-

--------------------------------------------------------------------------------

 

14.           Remedies.  The Issuer stipulates that the remedies at law of the
Holder of this Warrant in the event of any default or threatened default by the
Issuer in the performance of or compliance with any of the terms of this Warrant
are not and will not be adequate and that, to the fullest extent permitted by
law, such terms may be specifically enforced by a decree for the specific
performance of any agreement contained herein or by an injunction against a
violation of any of the terms hereof or otherwise.


15.           Successors and Assigns.  This Warrant and the rights evidenced
hereby shall inure to the benefit of and be binding upon the successors and
assigns of the Issuer, the Holder hereof and (to the extent provided herein) the
Holders of Warrant Stock issued pursuant hereto, and shall be enforceable by any
such Holder or Holder of Warrant Stock.


16.           Modification and Severability.  If, in any action before any court
or agency legally empowered to enforce any provision contained herein, any
provision hereof is found to be unenforceable, then such provision shall be
deemed modified to the extent necessary to make it enforceable by such court or
agency.  If any such provision is not enforceable as set forth in the preceding
sentence, the unenforceability of such provision shall not affect the other
provisions of this Warrant, but this Warrant shall be construed as if such
unenforceable provision had never been contained herein.


17.           Headings.  The headings of the Sections of this Warrant are for
convenience of reference only and shall not, for any purpose, be deemed a part
of this Warrant.


18.           Registration Rights.  The Holder of this Warrant is entitled to
the benefit of certain registration rights with respect to the shares of Warrant
Stock issuable upon the exercise of this Warrant pursuant to that certain
Registration Rights Agreement, dated December 31, 2008, by and among the Issuer
and the Holder (the “Registration Rights Agreement”) and the registration rights
with respect to the shares of Warrant Stock issuable upon the exercise of this
Warrant by any subsequent Holder may only be assigned in accordance with the
terms and provisions of the Registrations Rights Agreement.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



 
-15-

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Issuer has executed this Warrant as of the day and year
first above written.





 
THE AMACORE GROUP, INC.
                   
By:
/s/ Jay Shafer                                      
   
Name: Jay Shafer
   
Title:  Chief Executive Officer

 
 

 
 
-16-

--------------------------------------------------------------------------------

 

WARRANT EXERCISE FORM


THE AMACORE GROUP, INC.


The undersigned _______________, pursuant to the provisions of the within
Warrant, hereby elects to purchase _____ shares of Class A Common Stock of The
Amacore Group, Inc. covered by the within Warrant.

 
Dated: _________________
Signature
____________________________________
       
Address
____________________________________
   
____________________________________


 
Number of shares of Class A Common Stock beneficially owned or deemed
beneficially owned by the Holder on the date of Exercise: 
_______________________________
 
The undersigned is an “accredited investor” as defined in Regulation D under the
Securities Act of 1933, as amended.
 
The undersigned intends that payment of the Warrant Price shall be made as
(check one):

 
Cash Exercise         ________________
 
Cashless Exercise  ________________
 
If the Holder has elected a Cash Exercise, the Holder shall pay the sum of
$________ by certified or official bank check (or via wire transfer) to the
Issuer in accordance with the terms of the Warrant.
 
If the Holder has elected a Cashless Exercise, a certificate shall be issued to
the Holder for the number of shares equal to the whole number portion of the
product of the calculation set forth below, which is ___________.   The Company
shall pay a cash adjustment in respect of the fractional portion of the product
of the calculation set forth below in an amount equal to the product of the
fractional portion of such product and the Per Share Market Value on the date of
exercise, which product is ____________.

Exhibit 10.2 Graphic [acgi_8k-ex10021.jpg]
 
Where:



The number of shares of Class A Common Stock to be issued to the Holder
__________________(“X”).

 
 
-17-

--------------------------------------------------------------------------------

 

The number of shares of Class A Common Stock purchasable upon exercise of all of
the Warrant or, if only a portion of the Warrant is being exercised, the portion
of the Warrant being exercised ___________________________ (“Y”).


The Warrant Price ______________ (“A”).



The Per Share Market Value of one share of Class A Common
Stock  _______________________ (“B”).




ASSIGNMENT


FOR VALUE RECEIVED, _________________ hereby sells, assigns and transfers unto
__________________ the within Warrant and all rights evidenced thereby and does
irrevocably constitute and appoint _____________, attorney, to transfer the said
Warrant on the books of the within named corporation.

 
Dated: _________________
Signature
____________________________________
       
Address
____________________________________
   
____________________________________





PARTIAL ASSIGNMENT


FOR VALUE RECEIVED, _________________ hereby sells, assigns and transfers unto
__________________ the right to purchase _________ shares of Warrant Stock
evidenced by the within Warrant together with all rights therein, and does
irrevocably constitute and appoint ___________________, attorney, to transfer
that part of the said Warrant on the books of the within named corporation.

 
Dated: _________________
Signature
____________________________________
       
Address
____________________________________
   
____________________________________


 
FOR USE BY THE ISSUER ONLY:


This Warrant No. W-___ canceled (or transferred or exchanged) this _____ day of
___________, _____, shares of Class A Common Stock issued therefor in the name
of _______________, Warrant No. W-_____ issued for ____ shares of Class A Common
Stock in the name of _______________.


 
-18-

 